Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-20 are pending
This application contains claims directed to the following patentably distinct species. Applicant is required to elect single disclosed specie from each of the election of specie requirements detailed below.

1. Specie Election 1:   Applicant is required to elect either method specie 1a or specie  1b  listed below for examination.
Specie 1a-A method to treat cancer in a patient comprising administering to a subject in need thereof an anti-cancer effective amount of a composition comprising R-ketorolac or a pharmaceutically acceptable salt thereof in combination with an angiogenesis inhibitor and a pharmaceutically acceptable carrier, additive or excipient, so as to treat said cancer patient. Further election as recited in Species election 2 -4 below are required upon electing this method.
Specie 1b-A method to maintain epidermal stern cells or inhibit epithelial-mesenchymal transition in a cancer patient comprising administering to a subject in need thereof an anti-cancer effective amount of a composition comprising R-ketorolac or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier, additive or excipient, so as to treat said cancer patient. Further election as recited in Species election 2 and 4 below  is required upon electing this method.
Claims 1-20 are generic to this specie.
2. Specie Election 2:   Applicant is required to elect single disclosed specie of the cancer to be treated. For e.g. Breast cancer. Claims 1-20 are generic to this specie.
3. Specie Election 3:   Applicant is required to elect single disclosed specie of the angiogenesis inhibitor to be  used in the claimed method. For e.g. sorafenib claimed in instant claim 4. Claims 1-12 are generic to this specie
4. Specie Election 4:   Applicant is required to elect single disclosed specie of the additional anti-cancer agent  to be  used in the claimed methods. For e.g. Vinblastin recited in instant claim 12. Claims 1-20 are generic to this specie

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the specie requirement  listed above., for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 10 am to 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached at 571-272-2241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SAVITHA M RAO/Primary Examiner, Art Unit 1629